1 F.3d 1242
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William P. BRIGMON, Defendant-Appellant.
No. 92-6414.
United States Court of Appeals, Sixth Circuit.
July 12, 1993.

Before KENNEDY and NORRIS, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Defendant, William P. Brigmon, appeals the order of the district court denying his motion to suppress evidence.  The issue raised by the motion was preserved for appeal in the course of defendant's having entered a plea of guilty.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in denying the motion.


3
As the reasons why the motion should have been denied have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.


4
Accordingly, we adopt the reasoning set out by the district court in its memorandum opinion and order filed July 17, 1992, and affirm defendant's conviction and sentence.